Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 101
With regards to the 35 USC § 101 rejection of claim(s) 25-30, applicant argues the claims should not be rejected under 35 USC § 101 because the claims as amended exclude transitory embodiments. Applicant’s remarks and amendments have been fully considered and are found convincing. Applicant has amended the claims to recite “non-transitory”. The rejection under 35 USC § 101 with regards to claim(s) 25-30 is withdrawn. 

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 19-36, applicant argues the prior art of record does not qualify and the claim(s) should not be rejected under 35 USC § 103. Applicant argues, the statement of common ownership, as provided on 02/16/2022 disqualifies the prior art.  Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 19-36 has been withdrawn. Upon further search and consideration, WO 2018/106289 A1, see 0047-0048 and 0062-0064, the prior art teaches the correlation of the documented procedural actions in an action set database as controlled by the behavior identification logic, however, the prior art of record, either alone or in combination, fails to teach or suggest the generation of a correlation between a detected environment object and detected environmental object movement further with the environmental sensor input to the augmented reality device. Further, see 0064-0065, the 

Allowable Subject Matter
Claim(s) 19-36 is/are allowed.
The following is an examiner’s statement of reasons for allowance: see above bullet point 3 for detailed comparison to the prior art of record and the prior art of record either alone or in combination, fails to teach or suggest the generation of a correlation between a detected environment object and detected environmental object movement further with the environmental sensor input to the augmented reality device. Further, prior art does not teach the response detected based upon the correlations and the configuration of the control logic to perform the executable commands particularly in response to the detected environment objects and detected environmental object movement for the ultimate generate an augmented reality layer in response to at least one of the executed commands for superimposing the augmented reality layer over an environment image layer in the augmented reality device
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661